                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

In re:

FELIX S. CANDELARIA, JR., and,                        Case No. 18-13232-t7
SARAH DIANA CANDELARIA,
Debtors.

Ilene J. Lashinsky,                                   Adv. No. 19-01061
United States Trustee,
Plaintiff,

v.

Felix S. Candelaria, Jr., and
Sarah Diana Candelaria
Defendants.


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the United States Trustee’s First Set of Interrogatories and
Request for Production of Documents Pursuant to Rules 7033 and 7034 of the Federal Rules of
Bankruptcy Procedure, dated January 6, 2020 have been mailed to the Defendants’ counsel Joel
Alan Gaffney, Gaffney Law, PC, 6565 America’s Parkway #200 Albuquerque NM 87110 on
January 6, 2020.
       I additionally certify that I emailed the United States Trustee’s First Set of Interrogatories
and Request for Production of Documents in Microsoft Word format to Defendants’ counsel at
joel@gaffneylaw.com on the 6th day of January, 2020.

                                      ILENE J. LASHINSKY
                                      United States Trustee


                                      /s/ electronically filed January 7, 2020
                                      ALICE NYSTEL PAGE
                                      Trial Attorney
                                      Office of the United States Trustee
                                      P. O. Box 608
                                      Albuquerque, New Mexico 87103
                                      (505) 248-6550
                                      ALICE.N.PAGE@USDOJ.GOV




     Case 19-01061-t     Doc 13    Filed 01/07/20     Entered 01/07/20 11:20:53 Page 1 of 1
